Citation Nr: 0505561	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  98-02 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.E. 


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from July 1968 
to April 1970.  He also had service in the Army National 
Guard from January 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit, sought 
on appeal.


FINDING OF FACT

Hypertension was not manifested during the veteran's service 
or within one year of discharge from service, and 
hypertension is not otherwise related to the veteran's 
military service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for findings of 
hypertension.  On his January 1965 Army National Guard 
enlistment examination, the veteran's blood pressure reading 
was 118/76.  On a May 1965 examination his blood pressure 
reading was 124/66.  On a March 1968 examination, the 
veteran's blood pressure reading was 128/70.  An April 1971 
examination noted blood pressure as 116/64.  On his Army 
National Guard examination dated June 1976, the veteran's 
blood pressure reading was 120/68 and he checked the 
appropriate box to deny having high blood pressure. 

An October 1968 clinical record shows that the veteran was 
seen complaining of a headache, dizziness, and intermittent 
stabbing left chest pains.  He admitted to the corpsman on 
duty that on the previous evening he had been drinking in a 
local bar and had taken a "pink pill" offered to him by a 
civilian.  He was told that he would have a "wild ride" 
after taking the pill.  The veteran reported that sometime 
after taking the drug (probably an hour or more) he began to 
notice dizziness and headache and then to have intermittent 
stabbing chest pains.  It was noted that these sensations had 
continued, and he finally was observed acting in a strange 
manner (in the main laundry) and a corpsman was called.  

On physical examination he was confused and answered 
questions slowly and only with considerable prodding.  He had 
dulled awareness of his surroundings.  Pulse was noted as 
strong and regular at 90/min.  Blood pressure was noted as 
130/80.  His pupils were moderately dilated, but responded 
rapidly to light; he did not follow well enough to test 
accommodation.  His heart sounds were strong and regular.  
There were no murmurs or rubs.  

The examiner indicated that there was not way of telling what 
the veteran had ingested.  The examiner suspected that the 
drug was in the general class of ergot-like preparations; his 
descriptions of a pink pill would be consistent with 
methergine (although it seemed unlikely his symptoms would 
last this long with this particular drug).  The examiner 
strongly suspected that he might have been given something in 
his drinks in addition to the one pink pill which he 
remembered (possibly some methyl alcohol).  

In October 1968, the veteran was seen again with a diagnosis 
of pharyngitis, probably viral in origin.  The veteran 
reported malaise, dizziness, and had vomited several times.  
It was noted that the veteran's appetite was fairly good.  He 
felt chills and a slight sore throat.  The examination showed 
blood pressure reading of 110/72 and the veteran's pharynx 
was injected.  Treatment included aspirin and compazone and 
within a few days he felt much better.  At the time of 
discharge he was completely ambulant and was discharged back 
to active duty.

Treatment records from Summers County Hospital dated October 
1976 showed blood pressure reading of 132/90 with no prior 
history of hypertension.  In April 1982, the veteran's blood 
pressure was 146/88 and 140/100.  

VA hospital records show that the veteran was admitted in 
December 1980 with complaints of dizziness off and on for the 
last three years prior to admission.  The veteran reported 
being treated with various medications without relief.  The 
veteran reported that he started having dizziness after 
drinking wine.  The VA physician contacted the veteran's 
private physician and this physician gave a history of 
hypertension, which was treated by Hygroton.  The veteran's 
blood pressure was noted as 120/84.  It was noted that the 
clinical examination was essentially negative except for 
obesity.  The veteran's blood pressure was recorded four 
times a day.  The range of blood pressure was 100 to 138; and 
66 to 88 diastolic.

A statement from R.S., D.O. dated February 1981 indicates 
that the veteran had been seen for hypertension and 
lightheadedness.  It was noted that his initial blood 
pressure reading was 160/100 and was treated with Hygroton 
with subsequent blood pressure of 130/82; however, feelings 
of lightheadedness never subsided.  

VA orthopedic record dated in February 1991 indicated that 
the veteran was checked for hypertension.  

At his April 1992 VA examination, the veteran reported that 
he had had high blood pressure for approximately 20 years 
(while in the Navy).  He indicated he went to a private 
physician for this and was on medication.  Blood pressure 
readings were 116/80 sitting, 116/78 lying, and 130/90 
standing.  The diagnosis was hypertension, controlled.  

Social Security Administration records dated June 1993 show 
that the veteran reported a fifteen-year history of high 
blood pressure, but had no symptoms relating to this.  He had 
never been told of end organ disease related to high blood 
pressure.  

At his April 1995 VA examination, the veteran complained of 
headaches, dizziness, blurring of vision, and passing out 
spells.  The veteran's blood pressure was 128/80 sitting, 
122/76 lying, and 126/76 standing.  Medications included 
Prinivil, Xanax, and Feldene.  The diagnoses included 
hypertension.

At his March 2000 RO hearing, the veteran testified that 
while in service he was having dizzy spells.  He indicated 
that while in service he was told that his blood pressure was 
a little high, but was not treated with medications.  The 
veteran testified that he was put on medication for his 
hypertension in 1975 or 1976.  The veteran testified that he 
is in receipt of social security benefits as a result of 
several different disabilities to include hypertension.

VA outpatient treatment record dated September 1999 showed 
that the veteran's hypertension was controlled with 
medication.

A statement from a family friend dated August 2001 indicated 
that in the course of 7 years she has known the veteran, she 
watched him suffer from a lung problem and hypertension.  
This individual indicated that the veteran was provided 
cigarettes by the military when he entered the service at the 
age of 15.  She also indicated that the veteran's 
hypertension was diagnosed in the early to mid 1970s at the 
tender age of 25.  

Statements from the veteran's cousin, daughter-in-law, son, 
and friend dated in July and August 2001, indicated that the 
veteran entered the service at the age of 15 with little 
education and was given cigarettes.  They also indicated that 
the veteran's health was deteriorating due to his exposure to 
the cigarettes as well as asbestos and lead paint in service.

At his August 2001 Travel Board hearing, the veteran 
testified that he started having dizzy spells while in 
service and went to see the doctor a couple of times and then 
he was admitted to the VA hospital in 1968.  He indicated 
that he stayed there a couple of days and had monitors on 
him.  He did not remember what they said but he was released 
to go back.  He indicated that he was given no medications.  
The veteran testified that he continued to have dizziness and 
at one point was given aspirins.  He indicated that a few 
months after he was released from active duty he was 
hospitalized again, but did not recall for what and 
remembered passing out in the bathroom at the hospital.  The 
veteran stated that he was diagnosed with hypertension in 
1974 or 1975.  He indicated that he was now on Prinvil to 
control his hypertension.

Treatment reports from Coal Country Clinic, Inc. dated 
January 2000 to October 2002 showed that the veteran was 
treated for hypertension.

At his February 2004 VA examination, the veteran reported 
being diagnosed with hypertension in 1968, and had 
hypertension since the age of 20.  The veteran indicated that 
he was treated for his hypertension in 1969 and 1970.  Blood 
pressure in the left arm while sitting was 134/92; in the 
left arm while standing was 136/90; and blood pressure in the 
right arm while sitting was 130/88.  The veteran's height was 
69 inches and weight was 220 pounds.  

The examiner noted that the veteran's service medical records 
show one episode when the veteran complained of headache and 
dizziness.  It was noted that this occurred when the veteran 
had taken some unknown medication while drinking.  It was 
noted that the veteran had normal blood pressure at that 
time.  The examiner opined that there was no apparent 
relationship between the veteran's hypertension and the 
episode of dizziness and headache in service.

The examiner's diagnosis indicated hypertension with no 
apparent heart disease documented; no relationship between 
heart disease and hypertension was noted at this time; 
exercise stress test was ordered.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in October 1997, it is determined that he is not 
prejudiced by such failure.  

In September and November 2002 the RO provided the veteran 
notice concerning his claim.  In these letters, the RO 
notified the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claims.  The veteran 
was informed that he had 30 days to submit information.  The 
veteran was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letters were sent, additional VA medical records 
and private medical records were added to the veteran's 
claims file; the veteran was afforded a VA examination in 
February 2004; and a supplemental statement of the case was 
issued in April 2004.  For the aforementioned reasons, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notices contained in 
the above-cited VCAA letters.  Following those letters, the 
development of the claims continued.  As a result, the 
appellant was provided the required notices and he was 
afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claims.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury. If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as cardiovascular-renal 
disease (including hypertension) are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

Analysis

After reviewing the evidence of record, the Board is 
compelled to conclude that the clear preponderance of the 
evidence is against entitlement to service connection for 
hypertension.

Service medical records do not show that hypertension was 
manifested during service.  Blood pressure readings in 
service included the following: 118/76 in January 1965, 
124/66 in May 1965, 128/70 in March 1968, 116/64 in April 
1971, and 120/68 in June 1976.  However, there was no medical 
diagnosis of hypertension during service, nor is there any 
indication in the service medical records that any examiner 
suspected hypertension.  Despite the veteran's recent 
contentions that he was told he had borderline high blood 
pressure during service, at the time of his Army National 
Guard examination in June 1976 he checked the appropriate box 
to deny having high blood pressure.  His cardiovascular 
system was clinically evaluated as normal at that time.

Although the veteran has indicated that he had headache and 
dizziness while in service, the records indicate that the 
veteran complained twice in October 1968 of dizziness.  On 
the first occasion, the veteran complained of headache, 
dizziness, and intermittent stabbing left chest pains after 
drinking at a local bar and taking a "pink pill."  The 
second incident was when the veteran was given a diagnosis of 
pharyngitis, probably viral in origin, after complaining of 
malaise, dizziness, and vomiting several times.

Treatment records from Summers County Hospital dated October 
1976 showed blood pressure reading of 132/90 with no prior 
history of hypertension.  In April 1982, the veteran's blood 
pressure was 146/88 and 140/100.  

A statement from R.S., D.O. dated February 1981 indicates 
that the veteran had been seen for hypertension and 
lightheadedness.  It was noted that his initial blood 
pressure reading was 160/100 and was treated with Hygroton 
with subsequent blood pressure of 130/82; however, feelings 
of lightheadedness never subsided.  

At his February 2004 VA examination, the examiner noted that 
the veteran's service medical records show one episode when 
the veteran complained of headache and dizziness.  It was 
noted that this occurred when the veteran had taken some 
unknown medication while drinking.  It was noted that the 
veteran had normal blood pressure at that time.  The examiner 
opined that there was no apparent relationship between the 
veteran's hypertension and the episode of dizziness and 
headache in service.

Based on the evidence, it is found that the veteran's 
hypertension was first manifested many years after separation 
from active duty service.  While the veteran, friends, and 
relatives may sincerely feel that his blood pressure occurred 
during service, the question of whether a chronic disability 
is present is one which requires skill in diagnosis.  Such 
questions require diagnostic skills and must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  There is no medical evidence during service, or 
within a year of discharge from active service of 
hypertension.  As the preponderance of the evidence is 
against a finding that hypertension was first manifested 
during service or within a year of discharge from service, 
and is also against a finding that the veteran's hypertension 
is otherwise related to his military service, there is no 
basis for establishing service connection for hypertension.




ORDER

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


